UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1652



GEORGE MINOR MEREDITH, II, M.D.,

                                                Plaintiff - Appellant,

          versus


CARLA STOVALL, in her personal capacity; KELLI
BENINTENDI, Esq.; JOHN W. KNACK, in his
personal capacity; KENNETH SCHEINBERG, in his
personal capacity; JANE HOLT; VICKY JONES,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-192-2)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Minor Meredith, II, Appellant Pro Se.    Richard Joshua
Cromwell, Brian Andrew Wainger, MCGUIREWOODS, L.L.P., Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Minor Meredith, II, appeals the district court’s order

dismissing his civil action for lack of personal jurisdiction.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Meredith v. Stovall, No. CA-02-192-2 (E.D. Va.

June 10, 2002).   We deny the Appellees’ motion for sanctions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2